Citation Nr: 0414205	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-03 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claim of entitlement to service connection for 
bilateral otitis media. 

2.  Whether new and material evidence has been submitted to 
reopen claim of entitlement to service connection for 
perforated tympanic membranes.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection stomach drainage, to 
include gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for dizziness/loss of 
balance.

7.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to March 
1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran testified before the 
undersigned Veterans Law Judge at a hearing at the RO in 
September 2003.  

As will be discussed in greater detail below, the service 
connection claims for otitis media and perforated tympanic 
membranes are reopened and all service connection claims and 
the TDIU claim on appeal are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify appellant if further action is required.




FINDINGS OF FACT

1.  By rating decision in July 1958, the RO denied 
entitlement to service connection for bilateral otitis media 
and perforated tympanic membranes.  

2.  Evidence received since the July 1958 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claims of entitlement to service 
connection for bilateral otitis media and perforated tympanic 
membranes.  


CONCLUSIONS OF LAW

1.  The July 1958 rating decision, which denied entitlement 
to service connection for bilateral otitis media and 
perforated tympanic membranes is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
July 1958 rating decision, and the claims of entitlement to 
service connection for bilateral otitis media and perforated 
tympanic membranes are reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a July 1958 rating decision, the veteran's service 
connection claims for bilateral otitis media and perforated 
tympanic membranes were denied.  The veteran was notified of 
that determination and informed of appellate rights and 
procedures that same month.  However, the veteran did not 
file a notice of disagreement to initiate an appeal from the 
July 1958 rating decision.  The July 1958 rating decision 
therefore became final.  38 U.S.C.A. § 7105(c).  However, 
when a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  As the veteran's claim was received prior 
to August 29, 2001, these amendments are not relevant in the 
instant case.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

It appears from the March 2002 rating decision that the RO in 
fact found that the service connection claim for perforated 
tympanic membranes had been reopened.  The RO then discussed 
the merits of the evidence and found that service connection 
was not warranted.  Although the RO may have determine that 
new and material evidence was received to reopen the claim, 
the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

Analysis

The November 1950 enlistment examination was negative for any 
ear disabilities.  
In February 1951, the veteran complained of an earache and a 
running ear on the left.  Clinical treatment record that same 
month demonstrated that the veteran complained of 
experiencing ear trouble for the past five years.  He was 
diagnosed as having chronic otitis media of both ears with 
perforated tympanic membranes and the veteran was discharged 
for these disabilities in March 1951.  A May 1958 VA hospital 
record indicated that the veteran continued to have chronic 
otitis media with perforated tympanic membranes.  

In the July 1958 rating decision, the veteran's claims for 
otitis media and perforated tympanic membranes were denied on 
the basis that both disabilities existed prior to service and 
that the evidence does not show aggravation in service beyond 
the natural progression of the disabilities.  The RO relied 
on the above evidence in making its determination.  

Evidence received since the July 1958 rating decision 
includes a private medical statement from Kim Lemons, D.O.  
Dr. Lemons noted that the she treats the veteran on a regular 
basis for medical problems, including chronic otitis media, 
bilateral hearing loss, bilateral perforated impanic 
membranes, and tinnitus.  She noted that the veteran 
developed GERD and periodic dizziness, and loss of balance.  
Dr. Lemons opined that after spending several occasions 
verbally reviewing his past medical and military history, and 
reviewing the medical records, VA denial letter and the 
representative's letter, the examiner opined that the 
veteran's above-mentioned disabilities are military related.  
The veteran further testified at his personal hearing in 
September 2003 that Dr. Lemon did personally review his 
service medical records.  

Dr. Lemon's medical statement relates the veteran's current 
otitis media and perforated tympanic membrane disabilities to 
service.  As the July 1958 rating decision determined that 
these disabilities preexisted service and were not aggravated 
in service, Dr. Lemon's medical statement clearly goes to the 
basis for the denials.  As such, evidence received since the 
July 1958 rating decision is new and material, and the 
veteran's claims of entitlement to service connection for 
otitis media and perforated tympanic membranes have been 
reopened.  

Veterans Claims Assistance Act of 2000 (VCAA)  

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

A review of the record appears to show deficiency in 
complying with the VCAA notice provisions in his application 
to reopen his claims for entitlement to service connection 
for otitis media and perforated tympanic membranes.  It 
appears that the VCAA notice dated in July 2003 failed to 
address the regulations pertaining to reopening service 
connection claims.  Nevertheless, there is no prejudice to 
the veteran here as his claims were granted.  As explained in 
greater detail below, the Board must now remand the issues of 
entitlement to service connection for otitis media and 
perforated tympanic membranes.  


ORDER

The veteran's claims of entitlement to service connection for 
otitis media and perforated tympanic membrane have been 
reopened.  To this extent, the appeals are granted subject to 
the actions set forth in the following remand section of this 
decision.  

REMAND

For all the service connection claims on appeal, the Board 
notes that Dr. Lemon's medical statement dated in August 2002 
indicated that his bilateral otitis media, bilateral hearing 
loss, bilateral perforated tympanic membrane, tinnitus, GERD, 
and dizziness/loss of balance are related to service.  
However, Dr. Lemon failed to provide any reasons and basis 
for determining why these disabilities are related to 
service.  It is also unclear whether Dr. Lemon reviewed the 
Medical Board Proceedings dated in March 1951, which 
determined that the veteran's bilateral otitis media and 
bilateral perforated tympanic membrane preexisted service and 
was not aggravated in service.  Further medical etiological 
opinion is therefore needed.  Review of the record fails to 
show that the veteran was provided with a VA examination for 
the claims on appeal.  VA's duty to assist the veteran 
includes obtaining an etiological opinion based upon 
examination and review of the record of evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Dr. Lemon also indicated that she referred the veteran to a 
Dr. Stephen Snell for the above-mentioned medical problems.  
The record does not appear to include any records from Dr. 
Stephen Snell.  

As for the TDIU claim, the above service connection issues 
are still on appeal and pending adjudication.  The Board 
finds that the disposition of those issues could potentially 
affect the resolution of the TDIU issue on appeal.  As such, 
the Board finds that these issues are inextricably 
intertwined with the TDIU issue.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).  As such, the 
Board may not properly review the TDIU claim until the RO 
develops and adjudicates the service connection issues.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and take any necessary action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  

2.  The veteran should be requested to 
provide the names and addresses of all VA 
and non-VA medical providers who have 
treated him for the disorders at issue 
since March 1951, including records from 
Dr. Stephen Snell.  The VBA AMC should 
then request all pertinent medical 
records from these providers, if not 
already of record.  

3.  After completion of #1-2 above, the 
veteran should be afforded a VA 
examination(s) to determine the nature 
and etiology of the veteran's bilateral 
otitis media, perforated tympanic 
membranes, bilateral hearing loss, 
tinnitus, stomach drainage (GERD), and 
dizziness/loss of balance.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
necessary tests and studies should be 
conducted.  The examining physician(s) 
should render an opinion addressing 
whether any of these disabilities 
preexisted service.  For those 
disabilities that preexisted service, the 
examiner is asked to determine whether it 
is at least as likely as not that those 
disabilities were aggravated in service.  
For those disabilities that did not 
preexist service, the examiner is asked 
to determine whether it is at least as 
likely as not that any of these 
disabilities are related to service.  
Detailed reasons and bases for all 
diagnoses and opinions should be provided 
including a discussion of evidence relied 
on for opinion.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's 
claims.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL  L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



